Hallam and Bunn, J. J.
(dissenting).
We dissent.
On January 12, 1917, the following opinion was filed:
Per Curiam.
Hpon due consideration of defendant’s application for a reargument of this cause, it is ordered that the sam|e be and it hereby is denied. But it is further ordered, that the former order remanding the cause to the court below be modified so as to permit a renewal and consideration by the trial court of defendant’s motion for a new trial. Kreatz v. St. Cloud School District, 79 Minn. 14, 81 N. W. 533. The defendant’s motion was in the alternative, for a judgment or a new trial, and the court below considered only the motion for judgment. The cause will therefore be remanded accordingly.